OPINION
ROTH, Circuit Judge:
Dr. Steven H. Untracht brought an action in U.S. District Court against 29 physicians, health care professionals, medical groups, health systems, and medical facilities, claiming violation of his civil rights under 42 U.S.C. §§ 1981 and 1983, federal antitrust violations, defamation, and other state law causes of action, including intentional infliction of emotional distress, tortious interference with exist*269ing and prospective contractual relations, civil conspiracy, breach of contract, and more. After numerous proceedings, including a transfer of venue from the Eastern District to the Western District of Pennsylvania, the District Court entered summary judgment for all defendants on Dr. Untracht’s Sherman Act Section 1 claim, Sherman Act Section 2 claim, 42 U.S.C. § 1988 claim, and 42 U.S.C. § 1981 claim for retaliation. The court dismissed with prejudice Dr. Un-tracht’s 42 U.S.C. § § 11112 claim and his 1981 reverse discrimination claim and dismissed his remaining claims over which the court had supplemental jurisdiction. The District Court denied Dr. Untracht’s Cross Motion for Summary Judgment, Injunctive Relief and for the Court’s assumption of Supplemental Jurisdiction. Dr. Untracht appealed.
The District Court had jurisdiction of this case under 28 U.S.C. §§ 1331 and 1367. We have jurisdiction of this appeal under 42 U.S.C. § 1981. We have carefully considered the very thorough, 69 page memorandum opinion of the District Court, 454 F.Supp.2d 289, the appellate briefs of the parties, and the oral argument before this Court. For the reasons stated by the District Court, we will affirm its August 26, 2006, judgment in favor of the defendants.